- Midland National Life Insurance Company Jason L. Bradshaw Senior Variable Compliance Consultant North American Companies for Life and Health Insurance 525 West Van Buren · Chicago, Illinois 60607 Phone: 800.800.3656, Ext. 27878 · Fax: 312.648.7778 E-Mail : jbradshaw@sfgmembers.com December 15, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Midland National Life Separate Account C File Number: 333-176870 Commissioners: Enclosed for filing under the Securities Act of 1933 please find a copy of Pre-Effective Amendment No. 1 to Registration Statement 333-176870, registering a new class of variable annuity policies under that Act. The Midland National Life Separate Account C ("Separate Account ") has previously registered as a unit investment trust under the Investment Company Act of 1940 (File Number 811-07772) in connection with other variable annuity products. We acknowledge that: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve Midland National Life Insurance Company from full responsibility for the adequacy and accuracy of the disclosure in the filing; and · We may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We are aware that the Division of Enforcement has access to all information we have provided to the staff of the Division of Investment Management in connection with your review of our filing or in response to your comments on our filing. If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com. Sincerely, /s/ Jason L. Bradshaw Senior Variable Compliance Consultant Cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP [Midland National Letterhead] December 15, 2011 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: LiveWell Variable Annuity File Number: 333-176870 Commissioners: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended (the “1933 Act”) Midland National Life Separate Account C (File Number: 333-176870), hereby requests acceleration of pre-effective amendment number 1 to the effective date of the above-captioned registration statement on Form N-4 under the 1933 Act and that the registration statement be declared effective on December 22, 2011, or as soon thereafter as reasonably practicable. MIDLAND NATIONAL LIFE SEPARATE ACCOUNT C By: Midland National Life Insurance Company By: _/s/_ Steven C. Palmitier President & Chief Operating Officer [Sammons Financial Network Letterhead] December 15, 2011 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: LiveWell Variable Annuity File Number: 333-176870 Commissioners: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended (the “1933 Act”) Sammons Financial Network, LLC, the principal underwriter, hereby requests acceleration of the effective date of the above-captioned registration statement on Form N-4 under the 1933 Act, and that it be declared effective on December 22, 2011, or as soon thereafter as reasonably practicable. Sammons Financial Network, LLC By: _/s/ Susan E. Mersereau Chief Compliance Officer As filed with the Securities and Exchange Commission on December 15, 2011 Registration Nos. 333- 176870 811-07772 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. 1 x Post-Effective Amendment No. o and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY o ACT OF 1940 Amendment No. 112 x MIDLAND NATIONAL LIFE SEPARATE ACCOUNT C (Exact Name of Registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) One Sammons Plaza, Sioux Falls, SD 57193 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (605) 335-5700 Name and Address of Agent for Service: Copy to: Stephen P. Horvat, Jr. Frederick R. Bellamy, Esq. Senior Vice President – Legal Sutherland Asbill & Brennan LLP Midland National Life Insurance Company 1275 Pennsylvania Avenue, N.W. Sammons Financial Group Washington, DC 20004-2415 525 W. Van Buren Chicago, IL 60607 It is proposed that this filing will become effective: o Immediately upon filing pursuant to paragraph (b) of Rule 485 o On pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a) of Rule 485 o On pursuant to paragraph (a) of Rule 485 Title of securities being registered: LiveWell Variable Annuity Individual Flexible Premium Variable Annuity Contracts. Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of the Registration Statement. Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. LiveWell Variable Annuity Prospectus December 22, 2011 An Individual Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C This prospectus describes what You should know before purchasing the LiveWell Variable Annuity contract. Please read this prospectus carefully and keep it for future reference. The LiveWell Variable Annuity (the “Contract”) is designed to aid in long-term financial planning and provides for accumulation of capital on a tax-deferred basis for retirement or other savings needs. The minimum initial premium for a contract is $10,000. The investment options available under your Contract are listed on the next page. No one insures or guarantees any of these investments. Separate prospectuses describe the investment objectives, policies and risks of each investment option . Replacing an existing annuity with the Contract may not be of financial benefit to you. Your existing annuity may be subject to fees or penalties on surrender. Compare the fees, charges, coverage provisions and limitations, if any, of your existing contract with those of the Contract described in this prospectus. We pay compensation to broker/dealers whose registered representatives sell the Contract. See “Distribution of the Contracts” for additional information about the amount of compensation We pay. A Statement of Additional Information (“SAI”) about the contract and the Midland National Life Separate Account C, dated December 22, 2011 has been filed with the Securities and Exchange Commission (“SEC”). The SAI is available free of charge by accessing the SEC’s Internet website (www.sec.gov) or upon request, free of charge, by writing to Us at Our Customer Service Center , Midland National Life Insurance Company, P.O. Box 758547, Topeka, Kansas 66675-8547 or by calling Our Customer Service Center toll-free (866) 747-3421. The table of contents of the SAI is included at the end of this prospectus and is incorporated herein by reference. The SEC maintains a website (www.sec.gov) that contains the SAI, material incorporated by reference, and other information regarding registrants that file electronically with the SEC. You may allocate Your premiums to the Separate Account investment options (see Definitions) that invest in a specified mutual fund portfolio. The investment options are part of the following series funds or trusts: · Alger Portfolios · Janus Aspen Series · BlackRock Variable Series Fund, Inc. · Legg Mason Partners Variable Equity Trust · Calvert Variable Series, Inc. · MFS Variable Insurance Trust · DWS Variable Insurance Portfolios · PIMCO Variable Insurance Trust · Eaton Vance Variable Trust · Pioneer Variable Contracts Trust · Fidelity Variable Insurance Products · The Prudential Series Funds · Franklin Templeton Variable Insurance Funds · Royce Capital Fund · Ivy Funds Variable Insurance Products · Rydex Variable Funds Your accumulation value in the investment options will increase or decrease based on investment performance of the mutual fund portfolios. You bear this risk. No one insures or guarantees any of these investments. Separate prospectuses describe the investment objectives, policies and risks of the portfolios. NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE CONTRACT DESCRIBED IN THIS PROSPECTUS IS NOT A BANK DEPOSIT, NOT AN OBLIGATION OF A BANK, AND IS NOT GUARANTEED BY A BANK. THIS CONTRACT IS NOT INSURED OR GUARANTEED BY THE FDIC, THE FEDERAL RESERVE BOARD, OR ANY OTHER GOVERNMENT AGENCY. THE CONTRACT INVOLVES INVESTMENT RISK INCLUDING POSSIBLE LOSS OF PRINCIPAL. The Separate Account investment options (the “subaccounts”) currently available under Your Contract are: 1. Alger Capital Appreciation Portfolio Class S 43. Janus Aspen Series Perkins Mid Cap Value Portfolio Service Class 2. BlackRock Basic Value V.I. Fund Class III 44. Janus Aspen Worldwide Portfolio Service Shares 3. BlackRock Capital Appreciation V.I. Fund Class III 45. Legg Mason ClearBridge Variable Mid Cap CorePortfolio Class II 4. BlackRock Equity Dividend V.I. Fund Class III 46. Legg Mason Western Asset Variable Global High Yield Bond Portfolio Class II 5. BlackRock Global Allocation V.I. Fund Class III 47. MFS VIT II Global Tactical Allocation Portfolio Service 6. BlackRock Large Cap Core V.I. Fund Class III 48. MFS VIT II International Value Portfolio Service Class 7. BlackRock Large Cap Growth V.I. Fund Class III 49. MFS VIT II New Discovery Portfolio Service Class 8. Calvert VP SRI Equity Portfolio 50. MFS VIT II Utilities Portfolio Service Class 9. Calvert VP SRI Mid Cap Growth Portfolio 51. PIMCO VIT All Asset Portfolio Advisor Class 10. DWS Alternative Asset Allocation Plus VIP Portfolio Class B 52. PIMCO VIT Commodity Real Return Strategy Portfolio Advisor Class 11. DWS Dreman Small Mid Cap Value VIP Class B 53. PIMCO VIT Emerging Markets Bond Portfolio Advisor Class 12. DWS Global Small Cap Growth VIP B 54. PIMCO VIT Global (Unhedged) Bond Portfolio Advisor Class 13. DWS Large Cap Value VIP Class B 55. PIMCO VIT Global Multi-Asset Portfolio Advisor Class 14. Eaton Vance VT Floating-Rate Income 56. PIMCO VIT High Yield Portfolio Advisor 15. Eaton Vance VT Large-Cap Value 57. PIMCO VIT Low Duration Portfolio Advisor Class 16. Fidelity VIP Contrafund Portfolio Service Class 2 58. PIMCO VIT Real Return Portfolio Advisor Class 17. Fidelity VIP Emerging Markets Fund Class Service 2 59. PIMCO VIT Short-Term Portfolio Advisor Class 18. Fidelity VIP High Income Portfolio Service Class 2 60. PIMCO VIT Total Return Portfolio Advisor Class 19. Fidelity VIP Mid Cap Portfolio Service Class 2 61. Pioneer Bond VCT Portfolio Class ll 20. Fidelity VIP Money Market Portfolio Service Class 2 62. Pioneer Equity Income VCT Portfolio Class II 21. Fidelity VIP Overseas Portfolio Service Class 2 63. Pioneer Fund VCT Portfolio Class II 22. Fidelity VIP Real Estate Portfolio Service Class 2 64. Pioneer High Yield VCT Portfolio Class II 23. Fidelity VIP Strategic Income Portfolio Service Class 2 65. Pioneer Strategic Income VCT Portfolio Class II 24. Fidelity VIP Value Strategies Portfolio Service Class 2 66. Prudential Series Fund Jennison 20/20 Focus Portfolio Class II 25. Franklin Mutual Shares Securities Fund Class 2 67. Prudential Series Fund Natural Resources Portfolio Class II 26. Franklin Rising Dividends Securities Fund Class 2 68. Prudential Series Fund SP Prudential U.S. Emerging Growth Portfolio Class II 27. Ivy Funds VIP Asset Strategy 69. Royce Capital Fund - Micro-Cap Portfolio Service Class 28. Ivy Funds VIP Dividend Opportunities 70. Royce Capital Fund - Small-Cap Portfolio Service Class 29. Ivy Funds VIP Energy 71. Rydex|SGI Variable DWA Sector Rotation 30. Ivy Funds VIP Global Natural Resources 72. Rydex|SGI Variable Inverse Government Long Bond Strategy 31. Ivy Funds VIP Growth 73. Rydex|SGI Variable Inverse Mid-Cap Strategy 32. Ivy Funds VIP International Core Equity 74. Rydex|SGI Variable Inverse Russell 2000 ® Strategy Fund 33. Ivy Funds VIP International Growth 75. Rydex|SGI Variable Inverse S&P 500 Strategy 34. Ivy Funds VIP Mid Cap Growth 76. Rydex|SGI Variable S&P 500 Pure Growth Fund 35. Ivy Funds VIP Science and Technology 77. Rydex|SGI Variable S&P MidCap 400 Pure Growth Fund 36. Ivy Funds VIP Small Cap Growth 78. Rydex|SGI Variable Trust Managed Futures Strategy Fund 37. Ivy Funds VIP Small Cap Value 79. Rydex|SGI Variable Trust Multi-Hedge Strategies Fund 38. Janus Aspen Balanced Portfolio Service Class 80. Rydex|SGI Variable U.S. Long Short Momentum 39. Janus Aspen Flexible Bond Portfolio Service Class 81. Templeton Developing Markets Securities Fund Class 2 40. Janus Aspen Global Technology Portfolio Service Class 82. Templeton Foreign Securities Fund Class 2 41. Janus Aspen Janus Portfolio Service Shares 83. Templeton Global Bond Securities Class 2 42. Janus Aspen Overseas Portfolio Service Shares These investment options are open to new premiums and investment transfers. More information can be found in the appendices. “Appendix A – Separate Account Investment Options” highlights each subaccount’s investment objectives and adviser (and any subadviser or consultant), as well as any recent portfolio changes. If You have received a summary prospectus for any of the investment options available through Your contract, You may obtain a full prospectus and other Fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information, shown on the front of the Fund’s summary prospectus. Table of Contents DEFINITIONS . 6 SUMMARY . 8 Features of LiveWell Variable Annuity . 8 Your “Free Look” Right 8 Your Accumulation Value . 8 Flexible Premium Payments . 8 Investment Choices . 9 Transfers . 9 Frequent or Disruptive Transfers . 9 Surrenders and Partial Withdrawals . 10 Administrative Procedures . 10 Risk of Increases in Fees and Charges . 10 Death Benefit 11 Fees and Expenses . 11 Periodic Charges Other Than Portfolio Expenses . 11 Range of Annual Operating Expenses for the Portfolios 1 11 Expense Examples . 12 Financial Information . 12 Charges and Fees . 12 Surrender Charge . 12 Mortality and Expense Risk Charge . 13 Asset Based Administration Charge and Quarterly Contract Maintenance Fee . 13 Premium Taxes . 13 ADDITIONAL INFORMATION ABOUT LIVEWELL VARIABLE ANNUITY . 13 Suitability of the Contract 13 Other Products . 13 Inquiries And Correspondence . 13 Electronic Account Information . 14 State Variations . 14 Our Separate Account C And Its Investment options . 14 Amounts In Our Separate Account 15 We Own The Assets Of Our Separate Account 15 Our Right To Change How We Operate Our Separate Account 16 DETAILED INFORMATION ABOUT THE CONTRACT . 17 Requirements for Issuance of a Contract 17 Free Look . 17 Tax-Free “Section 1035” Exchanges . 17 Premium Payments . 18 Allocation of Premium Payments . 18 Changing Your Premium Allocation Percentages . 18 Your Accumulation Value . 18 Transfers of Accumulation Value . 18 Transfer Limitations . 19 Surrenders and Partial Withdrawals . 21 Systematic Withdrawals . 22 Dollar Cost Averaging . 22 Portfolio Rebalancing . 23 Death Benefit 23 CHARGES, FEES AND DEDUCTIONS . 24 Mortality and Expense Risk Charge . 24 Asset Based Administration Charge and Quarterly Contract Maintenance Fee . 24 Transfer Charge . 25 Charges In The Funds . 25 Premium Taxes . 25 Other Taxes . 25 FEDERAL TAX STATUS . 25 Introduction . 25 Annuity Contracts in General 25 Qualified and Nonqualified Contracts . 26 Minimum Distribution Rules and Eligible Rollover Distributions . 26 Diversification and Distribution Requirements . 26 Surrenders and Partial Withdrawals – Nonqualified Contracts . 26 Multiple Contracts . 27 Withholding . 27 Annuity Payments . 27 Medicare Tax . 27 Annuity Contracts Purchased by Nonresident Aliens and Foreign Corporations . 27 Taxation of Death Benefit Proceeds . 27 Transfers, Assignments or Exchange of Contracts . 27 Possible Tax Law Changes . 28 Federal Estate Taxes . 28 Generation- Skipping Transfer Tax . 28 Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 . 28 Annuity Purchases by Residents of Puerto Rico . 28 Foreign Tax Credits . 28 Maturity Date . 28 Electing an Annuity Payment Option . 29 Fixed Payment Options . 30 Payment Options . 30 ADDITIONAL INFORMATION 30 Midland National Life Insurance Company . 30 Our Financial Condition . 31 Fund Voting Rights . 31 How We Determine Your Voting Shares . 31 Voting Privileges of Participants In Other Companies . 32 Our Reports to Owners . 32 Contract Periods, Anniversaries . 32 Dividends . 32 Performance . 32 Change of Address Notification . 33 Modification to Your Contract 33 Your Beneficiary . 33 Assigning Your Contract 33 When We Pay Proceeds From This Contract 34 Distribution Of The Contracts . 34 Regulation . 35 Legal Proceedings . 35 Legal Matters . 35 Financial Statements . 35 STATEMENT OF ADDITIONAL INFORMATION 36 APPENDIX A – SEPARATE ACCOUNT INVESTMENT OPTIONS . 37 Investment Policies of the Funds’ Portfolios . 37 Availability of the Portfolios . 43 APPENDIX B – STATE VARIATIONS . 44 DEFINITIONS For Your convenience, below is a glossary of the special terms We use in this prospectus. These terms are generally in bold face type throughout this document. Accumulation Unit means the units credited to each investment option in the Separate Account before the maturity date. Accumulation v alue means the sum of the amounts You have in the investment option(s) of Our Separate Account under Your inforce contract. This may also be referred to as account value. Annuitant means the person whose life is used to determine the amount and duration of any annuity payments involving life contingencies . The annuitant may not be changed during the annuitant’s lifetime. Annuitization means an election of an annuity payment option. Annuitize means an election to receive regular income payments from Your contract under one of the annuity payment options. An election to annuitize Your contract may be irrevocable. If You elect to annuitize Your contract, You will no longer be able to exercise any liquidity (e.g., withdrawal or surrender) provision that may have previously been available. Beneficiary means the person or persons to whom the contract’s death benefit will be paid in the event of the death of the owner . Business Day means any day the New York Stock Exchange is open for regular trading. Our business day ends when the New York Stock Exchange closes for regular trading generally 3:00 p.m. Central Time. Contract Anniversary means the same date in each contract year as the issue date. Contract Month means a month that starts on the same date as the issue date in each month. If the date is not a calendar date, We look forward to the first day of the next calendar month. For example, assume a contract is issued on January 31 st ; subsequent contract months will begin on the first day of each month (March 1, March 31, May 1, May 31, etc.). Contract Quarter means a three-month period that starts on the same date as the issue date in each three-month period. If the date is not a calendar date, We look forward to the first day of the next calendar month. For example, assume a contract is issued on January 31 st ; contract quarters will begin on the first day of each quarter (May 1, July 31, and October 31 st ). Contract Year means a year that starts on the issue date or on each contract anniversary thereafter. Customer Service Center means where You must send correspondence, service or transaction requests, and inquiries to P.O. Box 758547 Topeka, Kansas, 66675-8547 or via fax (866) 511-7038. Please note : Premium payments must be sent to P.O. Box 758546, Topeka, Kansas, 66675-8546. The overnight mailing address is th Avenue, Topeka, Kansas 66603-3704, this should only be used for mail delivered via a courier. Death Benefit means the amount that We will pay to the beneficiary in the event of the death of the owner if the contract is still inforce. Funds means the investment companies, more commonly called mutual fund company families, available for investment by Our Separate Account on the issue date or as later changed by Us. Gain means the difference, if any, between Your accumulation value and the total premiums received less any reduction for partial withdrawals on a dollar for dollar basis. Good Order means all of the information necessary to process a transaction, as We determine in Our discretion. For more detailed information see “Administrative Procedures” on page 10. Gross Premium means Your premium payment(s) before any partial withdrawals. Issue Age means the age of the owner on the last birthday before the issue date . Issue Date means the date the contract goes into effect and from which contract anniversaries , contract month s, contract quarters, and contract year s are determined. Investment Option means an option or division of Our Separate Account which invests exclusively in one share class of one investment portfolio of a Trust or Fund. Usage of the term subaccount(s) and Investment Division shall have the same meaning as Investment Option (s) throughout this prospectus. Maturity Date means the date, specified in Your contract, on which income payments will begin. The earliest possible maturity date is the 1st contract anniversary at which time You may annuitize Your full accumulation value . The maximum maturity date is the contract anniversary immediately following the annuitant’s th birthday. Net Premium means total premiums received less any reductions for partial withdrawals. Partial withdrawals will reduce the net premium by the same proportion that the partial withdrawal reduced the accumulation value Owner means the person(s) or entity that is named in the application or on the latest change filed with Us who is entitled to exercise all rights and privileges provided in the contract. Payee means the person who is entitled to receive annuity payments after annuitization . On or after the maturity date , the owner will be the payee . The beneficiary is the payee of the proceeds at the death of the Owner , if the date of death is prior to the maturity date . Principal Office means Midland National Life Insurance Company’s principal place of business located at 4350 Westown Parkway, West Des Moines, IA 50266. Please note: You must send all correspondence, service or transaction requests, inquiries, and premium payments to Our Customer Service Center . Proof of Death means a certified copy of the death certificate or any other proof satisfactory to Us. Separate Account means the Midland National Life Separate Account C which receives and invests Your premiums under the contract. Our Separate Account is divided into subaccount s. Subaccount means an option or division of Our Separate Account which invests exclusively in one share class of one investment portfolio of a Trust or Fund. Usage of the term subaccount(s) and Investment Division shall have the same meaning as Investment Option (s) throughout this prospectus. Surrender Value means the Separate Account accumulation value on the date of surrender less any premium tax and quarterly contract maintenance fee. This may also be referred to as cash surrender value. Valuation Period means the time beginning at the close of regular trading on the New York Stock Exchange (generally 3:00 p.m., Central Time ) on one business day and ending at the close of regular trading on the New York Stock Exchange on the next business day . Midland National reserves the right to revise the definition of Valuation period as needed in accordance with applicable federal securities laws and regulations. Written Notice means a notice or request submitted in a written form satisfactory to Us, that is signed by the owner and received by Us at Our Customer Service Center in good order at P.O. Box 758547, Topeka, Kansas 66675-8547 or via fax (866) 511-7038. The overnight mailing address is th Avenue, Topeka, Kansas 66603-3704. SUMMARY In this prospectus “We,” “Our,” “Us,” “Midland National,” and “Company” mean Midland National Life Insurance Company. “You” and “Your” mean the owner of the contract. We refer to the person who is covered by the contract as the “ owner ,” because the annuitant and the owner might not be the same. This summary provides only a brief overview of the more important features of the contract. The detailed information appearing later in this prospectus further explains the following summary. Please read this entire prospectus, Your Contract and the SAI for more detailed information. The prospectus discloses all material features and benefits of the contract. Unless otherwise indicated, the description of the Contract in this prospectus assumes that the Contract is inforce. Features of LiveWell Variable Annuity The LiveWell Variable Annuity, a flexible premium deferred variable annuity, described in this prospectus provides for accumulation of assets (the “ accumulation value”) and payment of annuity payments. The contract is designed to aid individuals in long-term planning for retirement or other long-term purposes. The contract is available for situations that do not qualify for the special federal tax advantages available under the Internal Revenue Code (non-qualified contract) and for retirement plans which do qualify for those tax advantages (qualified contract). This contract does not offer any additional tax benefits when purchased under a qualified plan. See “Suitability of the Contract” on page 13 for more detailed information. Replacing an existing annuity with the Contract may not be of financial benefit to You. Your existing annuity may be subject to fees or penalties on surrender. Compare the fees, charges, coverage provisions and limitations, if any, of Your existing contract with those of the Contract described in this prospectus. This contract is designed for people seeking long-term tax-deferred accumulation of assets, generally for retirement or other long-term purposes. You should not buy this contract: · if You are looking for a short-term investment; or · if You cannot risk getting back less money than You put in. Your “Free Look” Right You can examine the contract and return it to Us for any reason within ten (10) days after You receive it for a refund of the accumulation value (which may be more or less than the premium payments You paid), or if greater and required by Your state, the original amount of Your premium payment. Longer free look periods apply in some states and in certain situations. See “Free Look” on page 17 for more details. Your Accumulation Value Your accumulation value depends on: · the amount and frequency of premium payments, · the selected subaccount’s investment experience, · partial withdrawals, and · charges and deductions. You bear the investment risk under the contract. There is no minimum guaranteed accumulation value with respect to any amounts allocated to the Separate Account . Flexible Premium Payments You may pay premiums whenever You want, prior to annuitization , and in whatever amount You want, within certain limits. The minimum initial premium for a contract is $10,000. You may make additional payments of $1,000 or more at any time after the free-look period. We will also accept additional payments via automatic bank draft in amounts of $250 or more per month. Unless You receive approval from Us, the maximum amount of premium You can pay into this contract prior to the maturity date is $2,000,000. An initial or additional premium that would cause the contract value of all annuities that You maintain with Midland National to exceed $5,000,000 requires Our prior approval. This limit is calculated for each annuitant or owner and is based on all active contracts. Investment Choices You may allocate Your accumulation value to the investment options of Our Separate Account available under this contract. Currently, We do not limit the maximum number of investment options. However, We reserve the right to limit the maximum number of investment options invested in at any one time. For a full description of the investment options , see the Funds’ prospectuses, which accompany this prospectus. See “ APPENDIX A – SEPARATE ACCOUNT INVESTMENT OPTIONS ” on page 37 for more information. . Each investment option pays a different investment management or advisory fee and has different operating expenses. More detail concerning each investment options ’ fees and expenses is contained in the prospectus provided by the fund company. We allocate Your premiums and investment allocations to the investment options You choose. The value of Your contract will fluctuate daily during the accumulation period depending on the investment options You have chosen; You bear the investment risk. Transfers We currently do not charge for transfers between investment options , but reserve the right to charge $15 per transfer for transfers in excess of 15 per contract year. If assessed, this charge will be deducted from the amount that is transferred prior to the allocation to a different investment option . The fee is waived for transfers in connection with active DCA or automatic rebalancing programs. We also reserve the right to limit the number of transfers You may make and may otherwise modify or terminate transfer privileges if required by Our business judgment or in accordance with applicable law or pursuant to Our agreements with the underlying Funds . We reserve the right to eliminate and/or severely restrict the transfer privilege in any manner We deem appropriate for some, all, or specific contract owners . See “Transfer Limitations” on page 19 for more information. Your ability to make transaction requests may be limited as to the time, frequency and dollar amount when using a third-party investment advisor. Frequent or Disruptive Transfers Frequent, large, programmed, or short-term transfers among the investment options (“Harmful Trading”) can cause risks with adverse effects for other contract owners (and beneficiaries and portfolios). These risks and harmful effects include: · dilution of the interests of long-term investors in an investment option if transfers into the option are made at unit values that are priced below the true value or transfers out of the investment option are made at unit values priced higher than the true value (some “market timers” attempt to do this through methods known as “time-zone arbitrage” and “liquidity arbitrage”); · an adverse effect on portfolio management, such as causing the portfolio to maintain a higher level of cash than would otherwise be the case, or causing a portfolio to liquidate investments prematurely (or otherwise at an inopportune time) in order to pay withdrawals; and · increased brokerage and administrative expenses. In addition, because other insurance companies and/or retirement plans may invest in the portfolios, the risk exists that the portfolios may suffer harm from frequent, programmed, large, or short-term transfers among investment options of variable contracts issued by other insurance companies or among investment options available to retirement plan participants. Individuals or organizations that use market-timing strategies and make frequent transfers should not purchase the contract. Surrenders and Partial Withdrawals We do not deduct any surrender charges for partial withdrawals or full surrenders. You may generally withdraw all or part of Your surrender value at any time, before annuity payments begin. Withdrawals, also known as partial withdrawals, will reduce Your accumulation value . See “Surrenders and Partial Withdrawals” on page 21 for more information. You may also elect a systematic withdrawal option. See “Systematic Withdrawals” on page 22. A partial withdrawal or surrender (including withdrawals to pay third-party investment advisers) may have negative tax consequences, including a 10% tax penalty on certain surrenders prior to age 59 ½. Under non-qualified contracts, gain , if any, is withdrawn first for tax purposes and is taxed as ordinary income. See, “FEDERAL TAX STATUS” on page 25, and “Electing an Annuity Payment Option” on page 29. Surrenders from contracts used for tax-qualified retirement plans may be restricted or penalized by the terms of the plan or applicable law. For certain surrenders, a signature guarantee may be required. See “Administrative Procedures” below. Administrative Procedures We may accept a request for contract service in writing, by telephone, or other approved electronic means at Our Customer Service Center , subject to Our administrative procedures, which vary depending on the type of service requested and may require proper completion of certain forms, providing appropriate identifying information and/or other administrative requirements. We will process Your request at the accumulation unit value next determined after You have met all administrative requirements in good order . Good Order means that any required forms are accurately filled out and that We have all the signatures and other information We require, including Written Notice and proper notification, as We determine in Our discretion. To the extent applicable, this information and documentation generally includes Your completed application or service form, the contract number, the transaction amount (in dollars or percentages as applicable), the full names of and allocations to and/or from the investment options affected by the requested transaction , the signatures of all contract owners , exactly as registered on the contract, social security number or taxpayer I.D. and any other information or supporting documentation that We may require. Please sign and date all of Your requests. With respect to purchase requests, good order also generally includes receipt of sufficient funds by Us to effect the purchase. We may, in Our sole discretion, determine whether any particular transaction request is in good order , and We reserve the right to change or waive any good order requirements at any time. For transactions submitted by telephone or internet, the transaction must be completed in good order prior to the close of regular trading of the New York Stock Exchange, generally 3:00 p.m. Central Time. Signature guarantees are required for withdrawals or surrenders of $100,000 or more. Signature guarantees are relied upon as a means of preventing the perpetuation of fraud in financial transactions, including the disbursement of funds or assets from a victim’s account with a financial institution or a provider of financial services. They provide protection to investors by, for example, making it more difficult for a person to take another person's money by forging a signature on a written request for the disbursement of funds. An investor can obtain a signature guarantee from more than 7,000 financial institutions across the United States and Canada that participate in a Medallion signature guarantee program. This includes many national and state banks; savings banks and savings and loan associations; securities brokers and dealers; and credit unions. The best source of a signature guarantee is a bank, savings and loan association, brokerage firm, or credit union with which You do business. Guarantor firms may, but frequently do not, charge a fee for their services. A notary public cannot provide a signature guarantee. Notarization will not substitute for a signature guarantee. Risk of Increases in Fees and Charges Certain fees and charges assessed against the contract are currently at levels below the guaranteed maximum levels. We may increase these fees and charges up to the guaranteed maximum levels. Death Benefit The LiveWell Variable Annuity contract pays a death benefit when the owner dies before the maturity date, if the contract is still inforce. If the owner dies on or after the maturity date , then any remaining guaranteed amounts , other than the amount payable to, or for the benefit of, the owner’s surviving spouse, must be paid at least as rapidly as the benefits were being paid at the time of the owner’s death. Other rules relating to distributions at death apply to qualified contracts. Premium taxes may also be deducted from all death benefit proceeds. Fees and Expenses The following tables list the fees and expenses that You will pay when buying, owning, and surrendering the contract. The first table lists the fees and expenses that You will pay at the time that You buy the contract, surrender the contract, or transfer accumulation value between investment options . Premium taxes may also be deducted. Contract Owner Transaction Expenses Charge Sales Load Imposed on Premiums None Surrender Charge (as a percentage of premiums withdrawn) None Premium Tax 1 0% to 3.5% Transfer Charge 2 $0 - $15 1 Premium tax is based on current resident state and varies by state. If applicable in Your state, it is generally payable upon full surrender, death, or maturity. 2 We reserve the right to charge $15 per transfer for transfers in excess of 15 per contract year. Periodic Charges Other Than Portfolio Expenses The next table lists the fees and expenses that You may pay periodically during the time that You own the contract, not including portfolio company fees and expenses. Separate Account Quarterly Expenses Guaranteed Maximum Current Charge Quarterly Contract Maintenance Fee 1 $15 $10 Separate Account Annual Expenses Guaranteed Maximum Current Charge Mortality & Expense Risk Charge 2 1.50% 1.00% Asset Based Administration Charge 2 0.75% 0.35% Total Separate Account Annual Expenses 2.25% 1.35% 1 Currently the annual amount is $40 and may not exceed $60. The quarterly fee is collected on each contract quarter anniversary, on or before the maturity date, and on full surrender. We reserve the right to change this fee, however it will not exceed $60 annually. If Your accumulation value or net premium is greater than $50,000 on the contract quarter anniversary or full surrender, no contract maintenance fee is charged. The quarterly contract maintenance fee is reflected in the examples below by a method intended to show the "average" impact of the quarterly contract maintenance fee on an investment of less than $50,000. In the examples, the quarterly contract maintenance fee is approximated as an annual asset charge of 0.30% (based on the maximum $60 charge) or 0.20% (based on the current $40 charge) assuming an expected average accumulation value of $20,000. 2 This charge is a percentage of average accumulation value in each investment option . This annual charge is deducted daily. For information concerning compensation paid for the sale of contracts, see “Distribution Of The Contracts” on page 34. Range of Annual Operating Expenses for the Portfolios 1 The next item shows the lowest and highest total operating expenses charged by the Fund companies for the year ended December 31, 2010 (before any fee waiver or expense reimbursement). Expenses may be higher or lower in the future. More detail concerning each Fund company’s fees and expenses is contained in the prospectus for each Fund company. Total Annual Fund Company Operating Expenses Lowest Highest (expenses that are deducted from fund company assets, including management fees, distribution, and/or service (12b-1) fees and other expenses) 0.51% 2.14% 1The Fund expenses used to prepare this table were provided to Us by the Fund(s). We have not independently verified such information. The expenses are those incurred as of the fiscal year ending December 31, 2010. Current or future expenses may be higher or lower than those shown. Expense Examples The following examples are intended to help You compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.
